Case: 14-51062      Document: 00513124112         Page: 1    Date Filed: 07/21/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                   FILED
                                                                                July 21, 2015
                                    No. 14-51062
                                  Summary Calendar                              Lyle W. Cayce
                                                                                     Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

EDDIE HEMPHILL, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:14-CR-144-1


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Eddie Hemphill, Jr., appeals the above-guidelines, 60-month sentence
imposed for his escape conviction. See 18 U.S.C. § 751(a). He contends that
his sentence is substantively unreasonable and greater than necessary to
satisfy the 18 U.S.C. § 3553(a) factors, particularly the need to protect the
public and deter future crimes.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-51062    Document: 00513124112     Page: 2   Date Filed: 07/21/2015


                                 No. 14-51062

      We review the substantive reasonableness of a sentence for an abuse of
discretion. Gall v. United States, 552 U.S. 38, 46 (2007). A sentence outside
the Guidelines “unreasonably fails to reflect the statutory sentencing factors
where it (1) does not account for a factor that should have received significant
weight, (2) gives significant weight to an irrelevant or improper factor, or (3)
represents a clear error of judgment in balancing the sentencing factors.”
United States v. Smith, 440 F.3d 704, 708 (5th Cir. 2006).
      When imposing the upward variance, the district court considered
Hemphill’s extensive and violent criminal history, as well as the seriousness
and particular circumstances of the instant offense. See id. at 709. Hemphill’s
disagreement with the district court’s assessment of these factors is not
sufficient to show an abuse of discretion. See Gall, 552 U.S. at 51. Given the
deference that is due a district court’s consideration of the § 3553(a) factors,
see id., and the district court’s legitimate reasons for its sentencing decision,
Hemphill has not demonstrated that his sentence is substantively
unreasonable, see Smith, 440 F.3d at 710.
      AFFIRMED.




                                       2